Exhibit 10.1

 

EXECUTION

 

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of March 25, 2019 by and among SUMMER
INFANT, INC. and SUMMER INFANT (USA), INC., as “Borrowers” under the Loan
Agreement referenced below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and
SUMMER INFANT EUROPE LIMITED, as “Guarantors” under the Loan Agreement
referenced below (“Guarantors” and together with Borrowers, “Obligors”), BANK OF
AMERICA, N.A., in its capacity as the sole existing “Lender” under the Loan
Agreement referenced below (“Sole Lender”), and BANK OF AMERICA, N.A., in its
capacity as “Agent” for the Lenders under the Loan Agreement referenced below
(“Agent”).

 

WHEREAS, reference is made to that certain Second Amended and Restated Loan and
Security Agreement dated as of June 28, 2018 by and among Borrowers, Guarantors,
Sole Lender and Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”);

 

WHEREAS, Borrowers have requested that Agent and Sole Lender amend certain
provisions of the Loan Agreement to, among other things, revise certain defined
terms in the Loan Agreement; and

 

WHEREAS, Agent and Sole Lender are willing to amend certain provisions of the
Loan Agreement, all as more fully described herein.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
and covenants herein contained and for the purposes of setting forth the terms
and conditions of this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be bound, hereby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Acknowledgements and Stipulations. In
order to induce the Agent and Sole Lender to enter into this Amendment, each
Obligor acknowledges, stipulates and agrees that:

 

(a)                                 Recitals True and Correct.  Each of the
Recitals contained at the beginning of this Amendment is true and correct;

 

(b)                                 Obligations Outstanding. Obligors hereby
acknowledge and agree that, in accordance with the terms and conditions of the
Loan Documents, each Obligor is liable to Agent and Lenders for all of the
Obligations, including, without limitation, (a) for all principal and accrued
interest owed under the Loan Documents, whether now due or hereafter accruing;
and (b) for all fees, and all Extraordinary Expenses (including reasonable
attorneys’ fees and expenses) heretofore or hereafter incurred by Agent and/or
any Lender in connection with the protection, preservation, and enforcement by
Agent and Lenders of its/their rights and remedies under the Loan Documents
and/or this Amendment, including, without limitation, the negotiation and
preparation of this Amendment, and any of the other documents, instruments or
agreements executed in connection therewith;

 

(c)                                  No Defense or Counterclaim.  All of the
Loans and other Obligations are not subject to any defense, deduction, offset or
counterclaim by Obligors to Lenders (and, to the extent any Obligor had any such
defense, deduction, offset or counterclaim on the date hereof, the same is
hereby waived by each such Obligor in accordance with Section 7 below);

 

--------------------------------------------------------------------------------



 

(d)                                 Loan Documents Binding and Enforceable.  The
Loan Documents executed by Obligors are legal, valid and binding obligations
enforceable against each Obligor in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally;

 

(e)                                  Liens Valid.  The liens granted by Obligors
to the Agent, for the benefit of itself and the Lenders, in the Collateral are
valid and duly perfected, first-priority liens, subject only to any Permitted
Encumbrances;

 

(f)                                   Security Interest Ratification.  Each
Obligor hereby ratifies, confirms and reaffirms that all Security Interests and
Liens granted pursuant to the Loan Documents secure and shall continue to secure
the payment and performance of all of the Obligations and liabilities pursuant
to the Loan Documents, whether now existing or hereafter arising; and

 

(g)                                  Legal Counsel.  Prior to executing this
Amendment, Obligors consulted with and had the benefit of advice of legal
counsel of its/their own selection and has relied upon the advice of such
counsel, and in no part upon the representation of the Sole Lender or Agent, or
any counsel to the Sole Lender, concerning the legal effects of this Amendment
or any provision hereof.

 

3.                                      Amendments to Section 1.1 of the Loan
Agreement.  Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(a)                                 The definition of “Capital Lease” is hereby
amended and restated as follows:

 

“Capital Lease: any lease of property by an Obligor or any of its Subsidiaries
which, in accordance with GAAP, should be reflected as a capital lease on the
consolidated balance sheet of the Obligors and their Subsidiaries; provided
that, notwithstanding the foregoing, (i) in no event shall any lease that would
have been categorized as an operating lease as determined in accordance with
GAAP prior to giving effect to the Accounting Standards Codification Topic 842,
Leases, or any other changes in GAAP subsequent to the Restatement Date, be
considered a “Capital Lease” for purposes of this Agreement and (ii) the Lease
dated March 24, 2009 between Faith Realty II, LLC and SI USA shall not
constitute a “Capital Lease” for purposes of this Agreement.”

 

(b)                                 The definition of “EBITDA” is hereby amended
by amending and restating clause (b)(xv) as follows:

 

“(xv) earn-out and severance payments; provided that the sum of the aggregate
amounts added back pursuant to clauses (b)(xii), (b)(xiii), (b)(xiv) and
(b)(x) shall not exceed (A) $1,480,000 in the aggregate for any period of twelve
consecutive months ending on or prior to April 30, 2020 (of which not more than
$480,000 shall be attributable to severance payments and related expenses
anticipated to be incurred between February 1, 2019 and April 30, 2019), and
(B) $1,000,000 in the aggregate for any period of twelve consecutive months
ending on or after May 31, 2020;”

 

(c)                                  The definition of “Eligible Account” is
hereby amended by amending and restating clause (f) as follows:

 

“(f) with respect to any Account owing by the Target Companies, when aggregated
with other Accounts owing by the Target Companies, it exceeds 35%, provided,

 

2

--------------------------------------------------------------------------------



 

however, that, if at any time, the corporate credit rating of Target Corporation
falls below “A” (by S&P), “A-” (by Fitch) or “A2” (by Moody’s), Agent shall have
the right, in its sole discretion, to decrease such maximum percentage (provided
further, that only the amount of Accounts in excess of the percentage set forth
in this clause (f) (or such lower percentage as shall be specified by Agent in
accordance with the foregoing proviso) shall be deemed ineligible under this
clause (f));”

 

(d)                                 The definition of “Revolver Borrowing Base”
is hereby amended and restated as follows:

 

“Revolver Borrowing Base:  on any date of determination, an amount equal to the
sum of (a) the Accounts Formula Amount, plus (b) the Inventory Formula Amount,
minus (c) the Term Loan Push Down Reserve, minus (d) the Availability Reserve
established by Agent in its Permitted Discretion; provided, however, that
(i) Eligible In-Transit Inventory shall in no event contribute more than
$8,000,000 (after giving effect to the Inventory Formula Amount) to the Revolver
Borrowing Base at any time and (ii) Eligible Accounts owing to and Eligible
Inventory held by the UK Guarantors shall not contribute more than an aggregate
of $6,000,000 (after giving effect to the Account Formula Amount and Inventory
Formula Amount, respectively) to the Revolver Borrowing Base at any time.  If
any amount in this definition is stated in a currency other than Dollars on any
date, then such amount on such date shall be equal to the Dollar Equivalent of
such amount in such other currency.”

 

4.                                      Consent to Term Loan Amendment.  Agent
and Sole Lender hereby consent to the execution and delivery of that certain
Amendment No. 1 to Term Loan and Security Agreement dated as of March 25, 2019
by and among Borrowers, the guarantors and lenders party thereto, and the Term
Loan Agent (the “Term Loan Agreement Amendment”), and the amendments to the Term
Loan Agreement set forth therein.  The consent of the Agent and Sole Lender to
the Term Loan Agreement Amendment shall also constitute requisite consent under
Section 5.2(b) of the Intercreditor Agreement, to the amendments to the Term
Loan Agreement described in the Term Loan Agreement Amendment.

 

5.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) after
giving effect to this Amendment, all representations and warranties of Obligors
in the Loan Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof as if made on such date (except to the
extent that such representations and warranties expressly relate to or are
stated to have been made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date); (b) after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing; and (c) the execution, delivery
and performance by Obligors of this Amendment and all other documents,
instruments and agreements executed and delivered in connection herewith or
therewith (i) have been duly authorized by all necessary action on the part of
Obligors (including any necessary shareholder consents or approvals), (ii) do
not violate, conflict with or result in a default under and will not violate or
conflict with or result in a default under any applicable law or regulation, any
term or provision of the organizational documents of any Obligor or any term or
provision of any material indenture, agreement or other instrument binding on
any Obligor or any of its assets, and (iii) do not require the consent of any
Person which has not been obtained.

 

6.                                      Ratification and Confirmation.  Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and

 

3

--------------------------------------------------------------------------------



 

provisions, as amended hereby, remain in full force and effect.  Without
limiting the generality of the foregoing, Obligors hereby acknowledge and
confirm that all of the “Obligations” under and as defined in the Loan Agreement
are valid and enforceable and are secured by and entitled to the benefits of the
Loan Agreement and the other Loan Documents, and Obligors hereby ratify and
confirm the grant of the liens and security interests in the Collateral in favor
of Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement
and the other Loan Documents, as security for the Obligations.

 

7.                                      Waiver; Release.  To induce Agent and
Sole Lender to enter into this Amendment, and for other good and valuable
consideration, each Obligor hereby forever waives, relieves, releases, and
forever discharges Agent and Sole Lender, together with its respective present
or former employees, officers, directors, agents, representatives, attorneys,
and each of them, from any and all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs and expenses, actions and causes
of action, of every type, kind, nature, description or character whatsoever,
whether known or unknown, suspected or unsuspected, absolute or contingent,
arising out of or in any manner whatsoever connected with or related to facts,
circumstances, issues, controversies or claims, or by reason of any matter,
cause or anything whatsoever existing or arising from the beginning of time
through and including the date of execution of this Amendment relating to or
arising out of the Loan Agreement and any of the Loan Documents or otherwise,
including, without limitation, any actual or alleged act or omission of or on
behalf of Agent and/or Sole Lender with respect to the Loan Documents and any
security interest, Liens or Collateral in connection therewith, or the
enforcement of any of Agent and/or Sole Lender’s rights or remedies thereunder
(collectively “Released Claims”). Without limiting the foregoing, the Released
Claims shall include any and all liabilities or claims arising out of or in any
manner whatsoever connected with or related to the Loan Agreement and the other
Loan Documents, this Amendment, the Recitals hereto, any instruments, agreements
or documents executed in connection with any of the foregoing, and/or the
origination, negotiation, administration, servicing and/or enforcement of any of
the foregoing.

 

(a)                                 By entering into this release, each Obligor
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of each
Obligor hereby to fully, finally and forever settle and release all matters,
disputes and differences, known or unknown, suspected or unsuspected;
accordingly, if any Obligor should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, no Obligor shall be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever.  Each Obligor acknowledges that it is not
relying upon and has not relied upon any representation or statement made by
Agent or Sole Lender with respect to the facts underlying this release or with
regard to any of such party’s rights or asserted rights.

 

(b)                                 This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release.  Each Obligor acknowledges that the release(s) contained
herein constitute(s) a material inducement to Agent and Sole Lender to enter
into this Amendment, and that Agent and Sole Lender would not have done so but
for Agent’s and Sole Lender’s expectation that such release(s) is valid and
enforceable in all events.

 

(c)                                  Each Obligor hereby represents and warrants
to Agent and Sole Lender, and Agent and Sole Lender are relying thereon, as
follows:

 

(i)                                     except as expressly stated in this
Amendment, neither Agent nor Sole Lender nor any other agent, employee or
representative of Agent and/or Sole Lender, has made any statement or
representation to any Obligor regarding any fact relied upon by such Obligor in
entering into this Amendment;

 

4

--------------------------------------------------------------------------------



 

(ii)                                  each Obligor has made such investigation
of the facts pertaining to this Amendment and all of the matters appertaining
thereto, as it deems necessary;

 

(iii)                               the terms of this Amendment are contractual
and not a mere recital; and

 

(iv)                              this Amendment has been carefully read by each
Obligor, the contents hereof are known and understood by each such Obligor, and
this Amendment is signed freely, and without duress, by any Obligor.

 

(d)                                 Each Obligor further represents and warrants
that it is the sole and lawful owner of all right, title and interest in and to
every claim and every other matter which it releases herein, and that it has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person, firm or entity any claims or other matters herein released.  Each
Obligor shall indemnify Agent and Sole Lender, and defend and hold it/them
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

 

8.                                      Expenses of Agent and Sole Lender. 
Obligors agree to pay, on demand, all reasonable costs and expenses incurred by
Agent and Sole Lender in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all agreements, amendments, modifications, and supplements to
the Loan Agreement, including, without limitation, the reasonable fees of
Agent’s and Sole Lender’s legal counsel and any taxes or expenses associated
with or incurred in connection with any instrument or agreement referred to
herein or contemplated hereby.

 

9.                                      Conditions to Effectiveness of
Amendment.  This Amendment shall become effective as of the date when, and only
when, each of the following conditions precedent shall have been satisfied or
waived in writing by Agent:

 

(a)                                 Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders constituting “Required Lenders”,
and Obligors;

 

(b)                                 Agent shall have received a true and
complete copy of the fully executed Term Loan Agreement Amendment; and

 

(c)                                  Agent and Sole Lender shall have received
an amendment fee in the aggregate amount of $30,000 in connection with this
Amendment.

 

10.                               Reservation of Rights.  This Amendment shall
be limited precisely as written and, except as expressly set forth herein,
neither the fact of Agent and Sole Lender’s agreement to enter into this
Amendment nor any other term or provisions herein shall, or shall be deemed or
construed to, (i) be a consent to any forbearance, waiver, amendment or
modification of any term, provision or condition of the Loan Documents,
(ii) affect, impair, operate as a waiver of, or prejudice any right, power or
remedy which Agent and Sole Lender may now or hereafter have pursuant to the
Loan Documents or any other document, agreement, security agreement or
instrument executed in connection with or related to the Loan Documents, or at
law or in equity or by statute including, without limitation, with regard to any
existing or hereafter arising Event of Default, (iii) impose upon Agent or Sole
Lender any obligation, express or implied, to consent to any amendment or
further modification of the Loan Documents, or (iv) be a consent to any waiver
of any existing Event of Default.  Agent and Sole Lender hereby expressly
reserve all rights, powers and remedies specifically given to it under the Loan
Documents or now or hereafter existing at law, in equity or by statute.

 

5

--------------------------------------------------------------------------------



 

11.                               Miscellaneous.

 

(a)                                 Further Assurances.  The Obligors shall take
such further actions, and execute and deliver to the Agent and Lenders such
additional assignments, agreements, supplements, powers and instruments, as
Agent and/or Lenders may deem necessary or appropriate, wherever required by
law, in order to perfect, preserve and protect the security interest in the
Collateral and the rights and interests granted to the Agent and Lenders under
the Loan Agreement and the other Loan Documents, or to permit the Agent and
Lenders to exercise and enforce their rights, powers and remedies with respect
to any Collateral.  Without limiting the generality of the foregoing, but
subject to applicable law, the Obligors shall make, execute endorse,
acknowledge, file or refile and/or deliver to Agent from time to time upon
request such lists, descriptions and designations of the Collateral, copies of
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
and other assurances or instruments.

 

(b)                                 Full Force and Effect; Entire Agreement. 
Except to the extent expressly provided in this Amendment, the terms and
conditions of the Loan Agreement and each other Loan Document shall remain in
full force and effect.  This Amendment, the Loan Agreement and the other Loan
Documents constitute and contain the entire agreement of the parties hereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.

 

(c)                                  Non-Waiver. None of this Amendment or
Agent’s and/or any Lender’s continued making of Loans or other extensions of
credit at any time extended to Borrowers in accordance with this Amendment, the
Loan Agreement, and the other Loan Documents shall be deemed a waiver of or
consent to any Default or Event of Default.  Obligors agree that any such
Default and/or Event of Default, if any, shall not be deemed to have been
waived, released or cured by virtue of Loans or other extensions of credit at
any time extended to Borrowers, or by Agent’s or Sole Lender’s agreements
provided for herein.  Nothing in this Amendment shall restrict Agent’s or any
Lender’s ability to take or refrain from taking or exercise any right that may
exist under the Loan Documents.

 

(d)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.  Delivery of an executed
counterparty of a signature page of this Agreement by telecopy or other
electronic means shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

(e)                                  No Third Parties Benefited.  This Amendment
is made and entered into for the sole benefit of the Obligors, Agent and the
Lenders, and their permitted successors and assigns, and except as otherwise
expressly provided in this Amendment, no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Amendment.

 

(f)                                   Governing Law. THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY

 

6

--------------------------------------------------------------------------------



 

SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF (BUT INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(g)                                  Severability.  In case any provision in or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(h)                                 Jury Trial Waiver.  BORROWERS, GUARANTORS,
AGENT AND SOLE LENDER EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES TO THIS AMENDMENT IN RESPECT OF THIS AMENDMENT OR
THE OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS, INCLUDING, WITHOUT
LIMITATION, THE OBLIGATIONS OF OBLIGORS, THE COLLATERAL, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT TO THIS AMENDMENT, OR THE VALIDITY,
PROTECTION, INTERPRETATION, ADMINISTRATION, COLLECTION OR ENFORCEMENT OF THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER
ARISING, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS,
AGENT AND SOLE LENDER EACH HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SUCH
OBLIGOR, AGENT OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS AMENDMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO A TRIAL BY JURY.

 

(i)                                     Loan Document.  This Amendment shall be
deemed to be a Loan Document for all purposes.

 

[Remainder of page intentionally left blank]

 

[Signatures begin on the following page]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

By:

/s/ Mark Messner

 

Name: Mark Messner

 

Title: Chief Executive Officer

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

 

By:

/s/ Mark Messner

 

Name: Mark Messner

 

Title: Chief Executive Officer

 

 

 

 

 

GUARANTORS

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

 

By:

/s/ Mark Messner

 

Name: Mark Messner

 

Title: Chief Executive Officer

 

 

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

 

 

 

By:

/s/ Mark Messner

 

Name: Mark Messner

 

Title: Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------



 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

Name: Cynthia G. Stannard

 

Title: Senior Vice President

 

 

 

 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as Sole Lender

 

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

Name: Cynthia G. Stannard

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------